Proceedings pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Christopher J. Burns, J.], entered March 1, 2007) to review three determinations of respondent. The determinations found after three tier III hearings that petitioner had violated various inmate rules.
It is hereby ordered that the determinations be and the same hereby are unanimously confirmed without costs and the petitions are dismissed. Present — Scudder, PJ, Hurlbutt, Peradotto, Green and Pine, JJ.